                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

CHRISTOPHER HOLLY,

       Plaintiff,

v.                                                        Case No: 5:18-cv-513-Oc-30PRL

WINDSTREAM HOLDINGS, INC.,

       Defendant.

                                         ORDER

       THIS CAUSE came on for consideration on the Report and Recommendation

submitted by Magistrate Judge Philip R. Lammens (Doc. 4). In the Report and

Recommendation, Judge Lammens recommends dismissing this action for lack of subject-

matter jurisdiction because Plaintiff never alleged the dispute met the amount in

controversy requirements for diversity jurisdiction.

       Plaintiff filed an objection to the Report and Recommendation that confirms that

this Court lacks jurisdiction. (Doc. 6). In his objection, Plaintiff repeatedly states he is

claiming damages of $75,000. Even if Plaintiff could prove entitlement to that amount, it

still would not exceed $75,000, which is the minimum amount required for this Court to

exercise diversity jurisdiction. 28 U.S.C. § 1332(a)(1) (“The district courts shall have

original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs….”). Because Plaintiff does not allege the

amount in controversy exceeds $75,000—nor can he—the Court concludes it lacks subject-

matter jurisdiction over this dispute.
      So after careful consideration of the Report and Recommendation of the Magistrate

Judge in conjunction with an independent examination of the file, the Court is of the

opinion that the Magistrate Judge's Report and Recommendation should be adopted,

confirmed, and approved in all respects.

      ACCORDINGLY, it is therefore, ORDERED AND ADJUDGED:

      1.     The Report and Recommendation (Doc. 4) of the Magistrate Judge is

adopted, confirmed, and approved in all respects and is made a part of this order for all

purposes, including appellate review.

      2.     This action is DISMISSED WITHOUT PREJUDICE.

      3.     All pending motions are denied as moot.

      4.     The Clerk is directed to close this case.

      DONE and ORDERED in Tampa, Florida, this 5th day of November, 2018.




Copies Furnished To:
Counsel/Parties of Record




                                            2
